Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



1. Claims  215-242  are pending. 


2. Claims 215-242  read on a method for expanding TILs into a therapeutic population of TILs are under consideration in the instant application.

3. It is noted that during prosecution of the parent case 15/874,718, now allowed,   Applicant provided  convincing arguments and evidences that the  claimed closed system with the shortened (i.e., 22 day) time period provides unexpected results as compared to the prior art processes. The claimed process is not arbitrary nor routine optimization, but rather provides a specific and inventive discovery of an unexpectedly better process, as supported throughout the application as-filed, including the data recited in Example 28. In particular, Example 28, citing to Figures 98 and 122, shows an increase in IFN-y activity with the presently claimed process (referred to as GEN 2 or process 2A, also described in Figures 82, 83 and 84). Specifically, as recited in paragraph [00949], “[t]he unexpectedly improved efficacy[sp] of Gen 2 TIL product is also demonstrated by a more than five-fold increase in IFN-y production (Figure 98), which is correlated with improved efficacy in general (Figure 122), ...” See, paragraph [00949], at page 279 of the application as-filed.  Such results are unexpected and unpredictable from the cited art ( emphases added).
Based on said statement no prior art rejection has been made in the instant  application.

4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5. Claims 1-30 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of  US Patent 11,179,419, claims 1-30 of US Patent11,168,304, claims 1-29 of US Patents 11,168,303;  claims  of 1-20 of US Patent 11,007,226, claims 1-30 of US Patent 10,918,666, claims 1-11 of US Patent 10639,330 and claims 1-11 of US Patent 10420,799 in view of  US Patent Application 20190111153 and US Patent Application 20170152506. 

US Patent Application 20190111153 and US Patent Application 20170152506 each teaches the advantages and benefits of immune checkpoint genes -editing  in T lymphocytes for immunotherapy using said cells ( see entire documents). It would be immediately obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to use gene-editing of immune checkpoint genes in TILs recited in claims 1-21 of  US Patent 11,179,419, claims 1-30 of US Patent11,168,304, claims 1-29 of US Patents 11,168,303;  claims  of 1-20 of US Patent 11,007,226, claims 1-30 of US Patent 10,918,666, claims 1-11 of US Patent 10639,330 and claims 1-11 of US Patent 10420,799 with a reasonable expectation of success because the prior art suggests that immune checkpoint genes -editing  in T lymphocytes would  be beneficial for immunotherapy using said cells .

6. No claim is allowed.


The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644